Title: To John Adams from John Jay, 20 March 1821
From: Jay, John
To: Adams, John


				
					Dear Sir
					Bedford—West Chester Country—N York—20th. March 1821—
				
				On the 10th., I recieved your letter of the 6th Inst: You will doubtless be desirous to know what I have done in Pursuance of the Advice and Request contained in it. To obviate Suspense on this head, I take this early opportunity of informing you, that on the 13th Inst, I wrote a Letter to Mr. William Duane, who published Dr. Franklin’s works at Philada. in the following words—“SirDuring the last month I for the first time saw the 5th. volume of Doctr. Franklins works, published by you at Philadelphia—It surprized me not a little to find in the 293d. page, a note of the Editor which contained the following Passage—vizt.”(here it was inserted verbatim)“Having never given any thing like such a Journal to any Person, and having no Reason to believe that Mr. Adams had, I wrote to him on the subject of the above note. On Saturday last I recd. his answer, dated the 6th. Inst. in which he thus expresses himself—”‘What the Editor may mean by your Journal or mine I know not. no Person ever had any thing of that Description from me’—‘my advice or rather my Request to you is, that you would write to the Editor at Philadelphia, stating the Fact.’ “Be pleased Sir! to inform me what are the Papers thus called our Journals, and from whence they were derived.—”“I have also observed a note (in Page 291 of the same 5th. volume) in these words.”‘It appears from the Journal of Mr. Jay, that the afterwards so much celebrated Sir William Jones, was considered as engaged by the British Government to proceed to America, for the Purposes here expressed; and had proceeded on his way to Paris, where he tarried a short Time, but was recalled, and the Project abandoned.’ ‘Phil. Editor’—“My not having asserted (nor indeed known) that Sir William Jones was recalled, is an additional Reason for my requesting the abovementioned information respecting, what, in these notes, is called my Journal.”“Being persuaded of the Propriety of this Application, I cannot doubt of its meeting with correspondent Attention—I shall communicate the Result to Mr. Adams, and hope it will be satisfactory to us both—” “I am Sir”—&cwhen I shall receive an Answer from Mr. Duane is uncertain; but whenever it may be, a Copy of it shall without delay be transmitted to you by / Dear Sir / your constant Friend
				
					John Jay
				
				
			